      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 1 of 14 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

ASHLEY TURNER,
on behalf of herself and others
similarly situated,

                              Plaintiff,

v.                                                           Civil Action No. 3:21cv30

FABER & BRAND, LLC,
JARED L. BUCHANAN,
JEREMY FORREST,
PETERSBURG HOSPITAL COMPANY, LLC,
d/b/a SOUTHSIDE REGIONAL MEDICAL
CENTER,
and
PROFESSIONAL ACCOUNT SERVICES, INC.,

                              Defendants.

            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       COME NOW, the Plaintiff, Ashley Turner (“Ms. Turner”) on behalf of herself and all

others similarly situated, by counsel, and as for her Complaint against Defendants, she alleges as

follows:

                  INTRODUCTION AND PRELIMINARY STATEMENT

       1.      Plaintiff Ashley Turner on behalf of herself and all others similarly situated, bring

this action for damages and declaratory relief against Defendants Faber & Brand LLC and Jared

L. Buchanan (collectively “Faber & Brand”), Jeremy Forrest, along with Professional Account

Services, Inc. (“PASI”), asserting that these Defendants violated the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”). With the COVID-19 pandemic surging, these

Defendants, through Faber & Brand, a Missouri collection mill law firm, for the purpose of

collecting money, knowingly mailed, sent, or otherwise used or caused to be used writings
      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 2 of 14 PageID# 2




simulating or intended to simulate legal process, in the form of a Virginia Supreme Court form

DC-412, DC-414, DC-428 Warrant in Debt, and thereby commanded Virginia consumers to

appear in Virginia General District Courts based on false representations that they had been sued

on claims of alleged unpaid medical debt.

       2.      This action is also brought against Petersburg Hospital Company, LLC, d/b/a

Southside Regional Medical Center (“SRMC”), for the hospital’s negligence in handling its

medical services account billing, and its selection and retention of PASI to perform medical billing

and collection services for it, and for its violations of the Virginia Consumer Protection Act, Va.

Code § 59.1-196 et seq. (“VCPA”).

       3.      Finally, this action is brought against all defendants for their fraud.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, and the FDCPA, 15

U.S.C. § 1692k(d), and has supplemental jurisdiction of the state law claims regarding the same

transaction and events under § 28 U.S.C 1367(a).

       5.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) as Defendants’ conduct

alleged herein occurred in this Division of this Court. Plaintiff Ashley Turner is a resident of this

Division.

                                             PARTIES

       6.      Plaintiff Ashley Turner (“Ms. Turner”) is a natural person who resides in Virginia

and in this District and Division. Ms. Turner is a consumer within the meaning of the FDCPA, as

defined at 15 U.S.C. § 1692a(3).

       7.      Defendant Faber & Brand LLC is a collections law firm based in Columbia,

Missouri. According to its website:



                                               Page 2
      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 3 of 14 PageID# 3




       Faber and Brand LLC has been providing legal solutions
       to the collection industry since 1998. We have worked
       hard to develop excellent working relationships in each
       of the Jurisdictions where we practice.

https://faberbrand.com/. Last visited January 19, 2021.

The jurisdictions in which Faber & Brand practices as shown on its website include Virginia and

eight other jurisdictions. https://www.faberbrand.com/service-area-map (January 19, 2021).

Specifically with respect to the collection services that it provides in Virginia, Faber & Brand

states the following on its website:

       We represent many different types of creditors including Hospitals, credit
       card companies, Insurance companies, banks, and collection agencies.

https://faberbrand.com/contact. Last visited January 19, 2021.

       8.      Defendant Jared L. Buchanan (“Mr. Buchanan”) is an associate attorney at the law

firm Faber & Brand, LLC. According to the firm’s website:

       Jared is Licensed to practice in Missouri, Arizona, and Illinois. He started with Faber
       and Brand in 2014. Jared graduated from the University of Missouri-Kansas City
       School of Law.

https://faberbrand.com/about. Last visited January 19, 2021.

       9.      Jeremy Forrest (“Mr. Forrest”) is a licensed Virginia attorney.

       10.     Defendant Petersburg Hospital Company, LLC is a limited liability corporation,

that owned and operated Southside Regional Medical Center, and has as its registered agent B.

Page Gravely, Jr., Hancock, Daniel & Johnson, PC, 4701 Cox Road, Suite 400, Glen Allen,

Virginia 23060.

       11.     Defendant Professional Account Services, Inc. (“PASI”) is a foreign corporation,

the principal purpose of whose business is the collection of debts, operating a collection agency,

with its principal place of business located at 4000 Meridian Blvd., Franklin, TN 37067, and has

                                               Page 3
      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 4 of 14 PageID# 4




as its registered agent Justin Pitt, c/o Community Health Systems, 4000 Meridian Blvd., Franklin,

TN 37067. According to its website:

       PASI, was established in 1987 for the sole purpose of providing
       accounts receivable collection services.

http://www.collectivelydifferent.com/index.htm. Last visited January 19, 2021.

       12.      Defendants Faber & Brand, Buchanan, Forrest, and PASI regularly collect or

attempt to collect debts owed or due or asserted to be owed or due another, and are “debt collectors”

within the meaning of the FDCPA, as defined at 15 U.S.C. § 1692a(6).

                                   STATEMENT OF FACTS

       13.      SRMC retains PASI to collect medical debts for it.

       14.      PASI retains Faber & Brand to help it collect defaulted medical debts for SRMC.

       15.      Faber & Brand uses its attorneys like Buchanan and Forrest when it seeks to collect

medical debts for SRMC.

       16.      Exhibit A is a copy of a purported Warrant in Debt listing Petersburg Hospital

Company, LLC, d/b/a Southside Regional Medical Center (“SRMC") as Plaintiff and Ms. Turner

as Defendant.

       17.      The first page of Exhibit A bears a date of “April 3, 2020.”

       18.      The first page of Exhibit A contains the following typewritten signature, specified

as that of “PLAINTIFF’S ATTORNEY”: “/s/ Jared L. Buchanan.”

       19.      The first page of Exhibit A sets forth as “ATTORNEY FOR PLAINTIFF(S)”:

“Jared Lee Buchanan VA#95100, Jeremy Forrest VA#89170 Faber and Brand, LLC PO Box

10110 Columbia, MO 65205.”

       20.      The second page of Exhibit A contains among other things the following:




                                               Page 4
      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 5 of 14 PageID# 5




       21.     Faber & Brand is a collection mill law firm based in Missouri.

       22.     The third page of Exhibit A, entitled AFFIDAVIT, purports to have been executed

on May 29, 2019, by an “Authorized agent/custodian of Patient Accounts” whose signature, shown

below, is illegible and whose name is not otherwise set forth in the Affidavit, in the presence of

Judy Dobrotka, a Notary Public located in Northampton County, Pennsylvania.




       23.     The first page of Exhibit A contains the following:




       24.     Upon receipt of Exhibit A, by mail, Ms. Turner sought the assistance of an attorney.

       25.     The undersigned, Dale W. Pittman, appeared on Ms. Turner’s behalf in Dinwiddie

General District Court on June 2, 2020 at 1:00 PM.

       26.     Defendant Jeremy Forrest was in the Dinwiddie General District Court on June 2,

2020 at 1:00 PM for the 1:00 PM docket.




                                             Page 5
         Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 6 of 14 PageID# 6




         27.    The Deputy Clerk of Dinwiddie General District Court called several Petersburg

Hospital Company, LLC, d/b/a Southside Regional Medical Center cases that were actually on the

docket that day.

         28.    Defendant Jeremy Forrest rose and appeared on behalf of Petersburg Hospital

Company, LLC, d/b/a Southside Regional Medical Center for each of the cases that were actually

listed and called on the Court’s docket on June 2, 2020.

         29.    The cases showing on the docket for Petersburg Hospital Company, LLC, d/b/a

Southside Regional Medical Center, were the last matters scheduled to be heard on the Dinwiddie

General District Court docket on June 2, 2020, and they were called and then administered by the

Court.

         30.    The purported action against Ms. Turner was not actually on the docket.

         31.    The purported action against Ms. Turner was not called.

         32.    Despite the Court’s docket having been concluded for the day, many people were

still sitting in the courtroom.

         33.    The Court inquired as to whether any of the people remaining in the courtroom

were there for matters involving Petersburg Hospital Company, LLC, d/b/a Southside Regional

Medical Center.

         34.    Every person remaining in the courtroom stood up.

         35.    The Court asked the remaining people why they had come to Court that day.

         36.    The people remaining in the courtroom told the Court that they were there because

they had received, by mail, copies of Warrants in Debt indicating that they had been sued by

Petersburg Hospital Company, LLC, d/b/a Southside Regional Medical Center.

         37.    Defendant Jeremy Forrest was present in the courtroom during this inquiry.



                                             Page 6
      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 7 of 14 PageID# 7




       38.     Just like on June 2, 2020, on June 15, 2020, the docket of the Colonial Heights

General District Court included at least nine cases filed by Petersburg Hospital Company, LLC.

       39.     Defendant Jeremy Forrest was present in the courtroom.

       40.     Mr. Forrest rose and appeared on behalf of Petersburg Hospital Company, LLC in

each of the cases that were called on that day.

       41.     Mr. Forrest then left the courtroom.

       42.     After his departure, a number of people remained who were in Court because they

thought they had been sued by Petersburg Hospital Company, LLC, d/b/a Southside Regional

Medical Center.

       43.     These people were in the courtroom because, just like Plaintiff and the other people

in Dinwiddie General District Court on June 2, 2020, they had received, by mail, copies of

Warrants in Debt indicating that they had been sued by Petersburg Hospital Company, LLC, d/b/a

Southside Regional Medical Center.

       44.     Any ordinary Virginia resident receiving a document like Exhibit A would

necessarily think they were commanded to appear in Court on the date indicated.

                          CLASS ACTION ALLEGATIONS CLASS

       45.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

action for herself and on behalf of a class initially defined as follows:

              All Virginia residents who received by U.S. Mail a purported Warrant in
       Debt, Virginia Supreme Court form DC-412, DC-414, DC-428, in the form of
       Exhibit A, listing as Plaintiff Petersburg Hospital Company, LLC, d/b/a Southside
       Regional Medical Center represented by Faber and Brand, as to whom Warrants in
       Debt were not actually filed, during the one-year period prior to the filing of the
       Complaint in this matter.

       46.     Numerosity. Fed. R. Civ. P 23(a)(1) Upon information and belief, Plaintiff alleges

that the class members are so numerous that joinder of all is impractical. The names and addresses

                                               Page 7
      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 8 of 14 PageID# 8




of the class members are identifiable through the internal business records maintained by

Defendants, and the class members may be notified of the pendency of this action by published

and/or mailed notice.

       47.     Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2)

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The principal issues are:

       A.      Whether Faber & Brand, LLC, Jared L. Buchanan, Jeremy Forrest, and PASI are

       each debt collectors.

       B.      Whether Defendants’ conduct in the form of mailing simulated Warrants in Debt

       to persons who were not actually sued violated the FDCPA.

       C.      Whether each of these alleged debt collectors participated in the mailing of

       simulated Warrants in Debt to persons who were not actually sued violated the FDCPA.

       D.      Whether SRMC was negligent in hiring the entities it did to collect on its debts.

       E.      Whether SRMC’s conduct violated the VCPA.

       F.      Whether material misrepresentations were made such that Defendants committed

       actual fraud.

       G.      The amount of punitive damages to be assessed.

       48.     Typicality. Fed. R. Civ. P. 23(a)(3) Plaintiff’s claims are typical of the claims of

each putative class member. In addition, Plaintiff is entitled to relief under the same causes of

action as the other members of the putative class. All are based on the same facts and legal theories.

       49.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4) Plaintiff is an adequate

representative of the putative class, because her interests coincide with, and are not antagonistic



                                               Page 8
      Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 9 of 14 PageID# 9




to, the interests of the members of the Class she seeks to represent; she has retained counsel

competent and experienced in such litigation; and she has and intends to continue to prosecute the

action vigorously. Plaintiff and her counsel will fairly and adequately protect the interests of the

members of the Class. Neither Plaintiff nor her counsel have any interests which might cause her

not to vigorously pursue this action.

       50.     Superiority. Fed. R. Civ. P. 23(b)(3) Questions of law and fact common to the

Class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for members of the Class individually to

effectively redress the wrongs done to them. Even if the members of the Class themselves could

afford such individual litigation, it would be an unnecessary burden on the Courts. Furthermore,

individualized litigation presents a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and to the court system presented by the legal and

factual issues raised by Defendants’ conduct. By contrast, the class action device will result in

substantial benefits to the litigants and the Court by allowing the Court to resolve numerous

individual claims based upon a single set of proof in a case.

       51.     Injunctive Relief Appropriate for the Class. Fed. R. Civ. P. 23(b)(2). Class

certification is appropriate because Defendants have acted on grounds generally applicable to the

Class, making appropriate equitable injunctive relief with respect to Plaintiff and the Class

members.




                                              Page 9
     Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 10 of 14 PageID# 10




                                          COUNT ONE:

 VIOLATIONS OF THE FDCPA AGAINST DEFENDANTS FABER & BRAND, JARED
        L. BUCHANAN, JEREMY FORREST, AND PASI, 15 U.S.C. § 1692e

       52.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       53.     Defendants used false, deceptive, or misleading representations or means in

connection with the collection of the purported debt, in violation of 15 U.S.C. § 1692e, including,

among other things, violations of § 1692e(2)(A), by the use of false representations as to the

character, amount, or legal status of the purported debt; violations of § 1692e(9), by use or

distribution of any written communication which simulates or is falsely represented to be a

document authorized or issued by a Virginia General District Court, or which creates a false

impression as to its source, authorization or approval; violations of § 1692e(13), by the false

representation or implication that documents are legal process; and more generally of § 1692e(10),

by the use of false or misleading representations or deceptive means to collect or attempt to collect

the alleged medical services debt.

       54.     These violations caused concrete harm to Plaintiff and each of the class members.

       55.     The concrete harm includes that Plaintiff and each of the class members received

an official looking court document that commanded them to appear in Court when that was not

true, and falsely telling someone they are being sued is necessarily causing concern over something

that is not true. Furthermore, Plaintiff and others actually took time from their lives and appeared

in Court, or retained a lawyer to appear for them, even though no case had been filed against them.

Others, under the false threat of this lawsuit will have called one or more of the Defendants. Each

of these are concrete harms.




                                              Page 10
     Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 11 of 14 PageID# 11




       56.     Plaintiff and the putative class members are therefore entitled to actual and statutory

damages against Defendants, as well as their reasonable attorney’s fees and costs, pursuant to 15

U.S.C. § 1692k.

                                          COUNT TWO:

    VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT, AGAINST
       PETERSBURG HOSPITAL COMPANY, LLC, Va. Code § 59.1-196 et seq.

       57.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       58.     The transactions and course of dealing between SRMC and Ms. Turner and the

other class members were covered by and subject to the provisions of the Virginica Consumer

Protection Act, Va. Code § 59.1-196 et seq.

       59.     The VCPA applies to “. . . fraudulent acts or practices committed by a supplier in

connection with a consumer transaction . . .” Va. Code § 59.1-200.

       60.     Defendant is a “supplier” under the VCPA, defined at § 59.1-198(6) as “a seller . .

. or professional who engages in consumer transactions . . . .”

       61.     The transactions in question were “consumer transactions” under the VCPA,

defined at § 59.1-198(1) as “the sale . . . of . . . services to be used primarily for personal, family

or household purposes . . .”, i.e. healthcare services.

       62.     The VCPA “shall be applied as remedial legislation to promote the fair and ethical

standards of dealings between suppliers and the consuming public.” Va. Code § 59.1-197.

       63.     In this action, through its chosen agents’ misrepresentations with respect to the

actual filing of Warrants in Debt, SRMC violated the prohibition contained in Va. Code § 59.1-

200(A)(14) against using any deception, fraud, false pretense, false promise, or misrepresentation

in connection with a consumer transaction.

                                               Page 11
     Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 12 of 14 PageID# 12




       64.     As a result of the VCPA violations, Plaintiff and others similarly situated suffered

concrete harm in the form of actual damages, including but not limited to expenses, lost time,

inconvenience, and distress.

       65.     Defendants’ actions were willful violations of the VCPA. To the extent Defendants’

actions were not willful, they were negligent and not the result of a bona fide error.

       66.     Plaintiff and the putative class members are entitled to recover actual damages,

statutory damages, costs, and attorneys’ fees from the Defendant in an amount to be determined

by the Court pursuant to Va. Code § 59.1-204.

                                        COUNT THREE:

        NEGLIGENCE – AGAINST PETERSBURG HOSPITAL COMPANY, LLC

       67.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       68.     SRMC was negligent in:

               A.      handling its medical services billing accounts;

               B.      selecting and instructing PASI to perform its collections work;

               C.      allowing PASI to retain the remaining Defendants to send and pursue false

       Warrant in Debts.

       69.     As a direct and proximate result of SRMC’s negligence, Plaintiff and the putative

class members have suffered concrete harm and actual damages and injury, including but not

limited to, loss of peace of mind, distress and suffering, humiliation, and lost time.




                                              Page 12
     Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 13 of 14 PageID# 13




                                         COUNT FOUR:

                          FRAUD – AGAINST ALL DEFENDANTS

       70.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       71.     Defendants falsely represented that Plaintiff and the putative class members had

been sued, when in fact Defendants had not filed Warrants in Debt.

       72.     By mailing simulated Warrants in Debt to persons who were not actually sued,

Defendants falsely and materially misrepresented that Plaintiff and the putative class members had

been commanded to appear in a Virginia General District Court.

       73.     Defendants knowingly and intentionally mailed simulated Warrants in Debt

intending that Plaintiff and the other class members would rely on them, intending that they would

think that an action had been filed against them, and then be concerned about that action.

       74.     Plaintiff and the other class members reasonably relied on these false

representations and suffered harm as a result.

       75.     Ms. Turner and the putative class suffered concrete injury as result of this fraud,

including but not limited to, lost time, loss of peace of mind, humiliation and other emotional

distress and suffering.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Ashley Turner requests that the Court enter judgment on behalf

of herself and the class she seeks to represent against Defendants for:

       A.      Certification for this matter to proceed as a class action;

       B.      Declaratory relief that the use of Exhibit A violates the FDCPA as alleged;

       C.      Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(B);



                                              Page 13
     Case 3:21-cv-00030 Document 1 Filed 01/19/21 Page 14 of 14 PageID# 14




       D.      One non-duplicative award of actual damages;

       E.      Statutory damages pursuant to Va. Code § 59.1-204 in the minimum amount of

               $1,000.00 per violation, or treble actual damages, but, for any non-willful violation,

               actual damages or a minimum of $500.00;

       F.      Punitive damages in an amount not to exceed $350,000.00;

       G.      Attorney’s fees, litigation expenses and costs of suit pursuant to 15

               U.S.C.§1692k(a)(3) and Va. Code § 59.1-204(b);

       H.      Such other or further relief as the Court deems proper.

                                                      Respectfully submitted,
                                                      ASHLEY TURNER.
                                                      By Counsel

__/s/ Dale W. Pittman__________________
By: Dale W. Pittman, VSB#15673
THE LAW OFFICE OF DALE W. PITTMAN, P.C.
The Eliza Spotswood House
112-A West Tabb Street
Petersburg, VA 23803
(804) 861-6000
(804) 861-3368 Facsimile
dale@pittmanlawoffice.com

Thomas D. Domonoske, VSB #35434
CONSUMER LITIGATION ASSOCIATES, P.C.
763 J. Clyde Morris Blvd., Suite 1A
Newport News, VA 23606
(540) 442-7706
tom@clalegal.com

Counsel for Plaintiff




                                              Page 14
